Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 16, 2018

                                       No. 04-18-00483-CR

                                     Amber Don CEARLEY,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR1792
                            Honorable Dick Alcala, Judge Presiding


                                          ORDER
        The court reporter’s request for additional time to file the reporter’s record is granted. We
order the court reporter, Debra A. Doolittle, to file the reporter’s record by December 17, 2018.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court